Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-1-2004

Fang v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2486




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Fang v. Atty Gen USA" (2004). 2004 Decisions. Paper 158.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/158


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL


                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 03-2486


                                 MENG RONG FANG,

                                                Appellant

                                           v.

      JOHN ASHCROFT, ATTORNEY GENERAL OF THE UNITED STATES;
         BUREAU OF IMMIGRATION AND CUSTOM ENFORCEMENT




            On Petition for Review from the Board of Immigration Appeals

                               Agency No. A77-775-268



             Submitted Under Third Circuit LAR 34.1(a): October 1, 2004

 Before: ROTH and CHERTOFF, Circuit Judges, and IRENAS,* Senior District Judge.

                               (Filed November 1, 2004)



                                       OPINION



      *
       Honorable Joseph E. Irenas, Senior United States District Judge for the District
of New Jersey, sitting by designation.
CHERTOFF, Circuit Judge.

       Appellant Meng Rong Fang (“Meng Rong”) challenges the order of the Board of

Immigration Appeals affirming without opinion the denial of his application for asylum,

withholding of removal, and relief under the Convention Against Torture. We will

remand to the Board with directions to consider the appeal on the merits.

       Meng Rong was apprehended by the United States Coast Guard while being

smuggled to Guam. He demonstrated a credible fear of persecution during his interview

in Honolulu, Hawaii. He was later served with a Notice to Appear charging that he was

subject to removal as an alien without a valid entry document.

       Meng Rong applied for asylum, withholding of removal, and relief under the

Convention Against Torture on the ground that he had been subject to past persecution

and feared future persecution on account of his opposition to, and violation of, China’s

coercive population control laws. At his asylum hearing, Meng Rong testified as

follows: After he and his wife had their first child, his wife was required to obtain an

intrauterine device (IUD) to prevent further pregnancies. Later, she had a private

physician remove the IUD, and Meng Rong’s wife became pregnant with their second

child. When the “illegal” pregnancy was discovered by authorities, they demanded an

exorbitant fine to avert a forced abortion and sterilization. Meng Rong paid the fine, but

a few days later, additional officials arrived and demanded a second payment. During
the course of an argument between Meng Rong and the officials, Meng Rong’s cousin

assaulted and fatally wounded one of the officials. Members of the family then fled.

       The Immigration Judge (“IJ”) found Meng Rong’s testimony credible, but

determined that it did not suffice as a matter of law to satisfy the requirements of asylum.

The IJ correctly noted that under the current definition, past persecution is established if

someone has been compelled to undergo an abortion or sterilization, or has been

persecuted for refusing to undergo those procedures, “or for other resistance to a coercive

population control program.” 8 U.S.C. §1101(a)(42). Here, there was no abortion or

sterilization. What remained was the question whether an excessive and punitive fine

levied as punishment for an unauthorized pregnancy constituted persecution for “other

resistance to a coercive population control program”, under the so-called “elastic clause”

of the asylum statute. Acknowledging that this question was one of first impression for

the BIA, the IJ concluded that monetary punishment for an unauthorized pregnancy did

not rise to the level of persecution required by the elastic clause. The IJ also implicitly

rejected the forced implantation of the IUD as a sufficient basis to establish past

persecution under the elastic clause.1

       Under its summary “streamlining” procedure, the BIA affirmed the IJ decision by

order of a single appellate judge.



       1
       The Immigration Judge also rejected the claim that respondent could invoke
asylum on the ground that he might be persecuted because of his cousin’s murder of a
government official. Because of our disposition of this appeal, we do not address this
issue.
       On this appeal, Meng Rong challenges the decision of the immigration authorities

on the merits, but also urges that the Board violated its own regulations by employing a

summary affirmance procedure in the face of the novel legal issues posed by this asylum

application. The government argues that this court has no jurisdiction to review the

streamlining decision of the BIA, since that is a pure matter of executive discretion, and,

in any event, that the discretion was reasonably exercised here. We disagree.

       The validity of the streamlining procedure was upheld by this court in Dia v.

Ashcroft, 353 F.3d 228 (3d Cir. 2003)(en banc). More recently, we addressed the

government’s contention that the decision to streamline is a matter of unreviewable

agency discretion in Smriko v. Ashcroft, __ F.3d __, 2004 W L 2381946, at *12 (3d Cir.

Oct. 26, 2004). We rejected the notion that the streamlining decision is beyond review,

observing that the regulations set forth discernable standards for making that decision. 8

C.F.R. § 3.1(e)(4)(i)(A)-(B) (now § 1003.1(e)(4)(i)(A)-(B)).

       That brings us to the government’s second claim: That streamlining is appropriate

under the regulations because “‘the issues on appeal are squarely controlled by existing

Board or federal court precedent’ . . . or the ‘factual and legal questions raised on appeal

are not so substantial that the case warrants the issuance of a written opinion in the

case.’” (Appellee Br. 29). We have difficulty accepting this contention under either of

the two theories that Meng Rong has advanced. As to the theory that punitive fines for

an unlawful birth could constitute persecution under the elastic clause, the IJ himself

stated: “That issue would be one of first impression for the Board of Immigration
Appeals, since the Board has not issued a precedent [sic] decision in terms of any

allegation that a fine alone would be sufficient to constitute persectuion in a family

planning context.” (App. 77) As to the forced implantation of the IUD, the government

concedes before this court that the “Board and the Circuit Courts have not specifically

addressed whether a woman who unwillingly acquiesced to obtaining an IUD ‘has been

persecuted. . .’” under the elastic clause. (Government Br. 17). In light of these two

admissions, we are frankly baffled at how the government can seriously urge that the

issues on appeal before the BIA were “squarely controlled by existing Board or federal

court precedent” or are insubstantial. 8 C.F.R. § 3.1(e)(4)(i)(A)-(B).

       Occasions on which we remand to the BIA for an abuse of its streamlining

decision ought to be few and far between. But if there is ever a case in which that

streamlining decision was an abuse of discretion, this is it.

       We will remand the case to the BIA to address it on the merits. We intimate no

view as to what the correct resolution of these legal issues should be, but will address

them in the future, if necessary, with the benefit of the Board’s considered views.